DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Arguments filed on 12/30/2021.
Claims 1-20 are pending.  Claims 8-13 are withdrawn. Claims 1 and 14 are currently amended. Claims 1 and 14 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Response to Arguments
Applicants' arguments and amendments, filed 12/30/2021, with respect to independent claims 1 and 14, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using in part the prior art of Liu as noted below in the rejections of independent claims 1 and 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2017/0033062 A1, hereinafter “Liu”).
Regarding independent claim 1, Figure 4 of Liu discloses an electrical module assembly comprising: 
a circuit board (i.e., collectively the stack of layers including layers 172 and 210) with opposing major surfaces including a first circuit-board surface (i.e., top surface of 210) and a second circuit-board surface (i.e., bottom surface of 172), the second circuit-board surface defining a cavity (i.e., the area occupied by 124 and 190) in the circuit board; 
an antenna radiator 212B/212C (collectively 212B “transmission line” and 212C “antenna”, specially the top portions of 212B and 212C on and above layer 210- ¶0050; see Fig. 3e for notation) disposed directly on the first circuit-board surface of the circuit board such that there is no gap between the antenna radiator 212B/212C and the first circuit board surface of the circuit board; 
a wafer-level packaged die 124 (“semiconductor die”- ¶0032) embedded in the cavity defined by the second circuit-board surface of the circuit board, the wafer-level indirectly thereon, the circuit board including vias (i.e., the portion of 212B within layer 210) that extend from the antenna radiator 212B/212C through the circuit board to the first wafer- level packaged die surface to interconnect the antenna radiator 212B/212C and the wafer-level packaged die 124; and 
a second circuit board  52 (“PCB”- ¶0065; see Fig. 1 for notation) coupled to the second circuit-board surface, and coupled to the wafer-level packaged die 124 at the electrical contacts 206B on the second wafer-level packaged die surface of the wafer-level packaged die 124 (¶0065). 
Regarding claim 2, Figure 4 of Liu discloses wherein the wafer-level packaged die includes a monolithic microwave integrated circuit die that is wafer-level packaged to produce the wafer-level packaged die 124, the monolithic microwave integrated circuit die being within the wafer-level packaged die 124 (¶¶0009, 0033).
Regarding claim 6, Figure 4 of Liu discloses wherein the circuit board comprises a first build-up layer 210 with the first circuit-board surface, a second build-up layer 172 with the second circuit-board surface that defines the cavity in the circuit board, and a core layer 174 (“vias”- ¶0043) between the first build-up layer and the second build-up layer in a diagonal direction.
claim 7, Figure 4 of Liu discloses wherein the electrical contacts 206B include thermal vias, since it is formed of thermally conductive materials, or conductive ink fill (i.e., “conductive paste”- ¶0060) (¶0060).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu in view of Wood et al. (US 2017/0271258 A1, hereinafter “Wood”).
Regarding independent claim 14, Figure 4 of Liu discloses a system comprising:
an electrical module assembly comprising: 
a circuit board (i.e., collectively the stack of layers including layers 172 and 210) with opposing major surfaces including a first circuit-board surface (i.e., top surface of 210) and a second circuit-board surface (i.e., bottom surface of 172), the second circuit-board surface defining a cavity (i.e., the area occupied by 124 and 190) in the circuit board; 
an antenna radiator 212B/212C (collectively 212B “transmission line” and 212C “antenna”, specially the top portions of 212B and 212C on and above layer 210- ¶0050; see Fig. 3e for notation) disposed directly on the first circuit-board surface of the circuit board such that there is no gap between the antenna radiator 212B/212C and the first circuit board surface of the circuit board; 
indirectly thereon, the circuit board including vias (i.e., the portion of 212B within layer 210) that extend from the antenna radiator 212B/212C through the circuit board to the first wafer- level packaged die surface to interconnect the antenna radiator 212B/212C and the wafer-level packaged die 124; and 
a second circuit board  52 (“PCB”- ¶0065; see Fig. 1 for notation) coupled to the second circuit-board surface, and coupled to the wafer-level packaged die 124 at the electrical contacts 206B on the second wafer-level packaged die surface of the wafer-level packaged die 124 (¶0065). 
a communication circuit (i.e., the “processor or controller” in communication with die 124- ¶0065) coupled to the electrical module assembly and configured to transmit or receive signals via the antenna radiator 212B/212C (¶0065).
Liu does not expressly disclose wherein the system is a satellite system.
Wood discloses a satellite system comprising a monolithic microwave integrated circuit die and a communication circuit (i.e., the circuitry of the satellite) coupled to an electrical module assembly comprising the monolithic microwave integrated circuit die and configured to transmit or receive signals via an antenna (i.e., the system inherently 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the system is a satellite system as taught by Wood for the purpose of utilizing the electrical module assembly in a suitable and well-known type of system which utilizes a monolithic microwave integrated circuit die applicable in satellite communications, and capable of supporting high output power levels (Wood ¶0132). 
Regarding claim 15, Figure 4 of Liu discloses wherein the wafer-level packaged die includes a monolithic microwave integrated circuit die that is wafer-level packaged to produce the wafer-level packaged die 124, the monolithic microwave integrated circuit die being within the wafer-level packaged die 124 (¶¶0009, 0033).
Regarding claim 19, Figure 4 of Liu discloses wherein the circuit board comprises a first build-up layer 210 with the first circuit-board surface, a second build-up layer 172 with the second circuit-board surface that defines the cavity in the circuit board, and a core layer 174 (“vias”- ¶0043) between the first build-up layer and the second build-up layer in a diagonal direction.
Regarding claim 20, Figure 4 of Liu discloses wherein the electrical contacts 206B include thermal vias, since it is formed of thermally conductive materials, or conductive ink fill (i.e., “conductive paste”- ¶0060) (¶0060).
Allowable Subject Matter
Claims 3-5 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record including Liu, Wood and/or Ndip, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna radiator through the circuit board to the solder bumps on the first wafer-level packaged die surface, the vias and solder bumps configured to carry signals between the antenna radiator and the monolithic microwave integrated circuit die within the wafer-level packaged die”.
Regarding claim 4, the prior art of record including Liu, Wood and/or Ndip, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the wafer-level packaged die further includes second vias that extend from the second wafer-level packaged die surface to the monolithic microwave integrated circuit die within the wafer- level packaged die, the second vias configured to carry signals between the monolithic microwave integrated circuit die and an external communication circuit coupled to the electrical module assembly”.
Regarding claim 5, the prior art of record including Liu, Wood and/or Ndip, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the wafer-level packaged die includes solder 
Regarding claim 16, the prior art of record including Liu, Wood and/or Ndip, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna radiator through the circuit board to the solder bumps on the first wafer-level packaged die surface, the vias and solder bumps configured to carry signals between the antenna radiator and the monolithic microwave integrated circuit die within the wafer-level packaged die”.
Regarding claim 17, the prior art of record including Liu, Wood and/or Ndip, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the wafer-level packaged die further includes second vias that extend from the second wafer-level packaged die surface to the monolithic microwave integrated circuit die within the wafer-level packaged die, the second vias configured to carry signals between the monolithic microwave integrated 
Regarding claim 18, the prior art of record including Liu, Wood and/or Ndip, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna radiator through the circuit board to the solder bumps on the first wafer-level packaged die surface, and the wafer-level packaged die further includes second vias that extend from the second wafer-level packaged die surface to the monolithic microwave integrated circuit die within the wafer-level packaged die, wherein the vias, the solder bumps and the second vias are configured to carry signals between the antenna radiator, the monolithic microwave integrated circuit die within the wafer- level packaged die, and an external communication circuit coupled to the electrical module assembly”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895